     Case 4:19-cv-00044-BMM Document 135-2 Filed 04/29/20 Page 1 of 4



                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION


NORTHERN PLAINS                      CV-19-44-GF-BMM
RESOURCE COUNCIL, et al.,
           Plaintiffs,                Declaration of Gary Wiens
      v.
U.S. ARMY CORPS OF
ENGINEERS, et al.,
           Defendants,
TC ENERGY CORPORATION,
et al.,
          Defendant-
Intervenors,
STATE OF MONTANA,
            Defendant-
            Intervenor,
AMERICAN GAS
ASSOCIATION, et al.,
             Defendant-
             Intervenors.



     I, Gary Wiens, hereby declare as follows:

     1.    I am currently employed as Chief Executive Officer of

Montana Electric Cooperatives’ Association (“MECA”). In this capacity,

I am familiar with our members’ planned projects and attributes.


                                                        Declaration of Gary Wiens
                                                                           Page 1
     Case 4:19-cv-00044-BMM Document 135-2 Filed 04/29/20 Page 2 of 4



     2.    MECA represents 25 consumer-owned electric distribution

cooperatives and three generation and transmission cooperatives.

Electric cooperatives provide electricity service to more than 400,000

Montanans, which is roughly 40 percent of the State’s population. The

cooperatives’ service areas cover all 56 Montana counties. Collectively,

Montana’s electric cooperatives own and operate more than 56,000

miles of distribution power lines in Montana. Each cooperative is

customer-owned, locally controlled and not-for-profit.

     3.    In this short time since the Court issued its Order, our

members have been unable to identify the individual projects that

otherwise would have relief on Nationwide Permit 12 (“NWP 12”). One

cooperative said they counted over 200 crossings fitting the criteria—an

individual line with multiple crossings of rivers, creeks, or wetlands—in

one township alone. With over 2,100 miles of line, they estimated

thousands of water crossings. Another cooperative said they are

estimating 250 water crossings in their territory under the criteria.

     4.    MECA’s members serve rural communities across the State

and have exceedingly long distribution lines. Statewide, electric

cooperatives average only three members and four meters per mile of


                                                         Declaration of Gary Wiens
                                                                            Page 2
     Case 4:19-cv-00044-BMM Document 135-2 Filed 04/29/20 Page 3 of 4



line. As a result, MECA’s members may face significant impacts by a

lack of access to NWP 12.

     5.    Further, because NWP 12 covers utility line repairs, MECA’s

members may use NWP 12 many times over when severe storms or

wildfires occur.

     6.    Some of MECA’s members also plan to provide service to the

Keystone XL Pipeline including providing electricity to multiple man

camps, pipeline pumping stations, and the valves used for shutting

down the pipeline. These cooperatives are also responsible for

constructing electric lines and substations needed for the project in

Montana. Providing service to the Keystone XL Pipeline would result in

considerable load growth to some of our members located in eastern

Montana. Uncertainty surrounding the Keystone XL Pipeline has made

planning difficult for these MECA members.

     Pursuant to 28 U.S.C. § 1746, I declare under the penalty of

perjury that the foregoing is true and correct to best of my knowledge.

     Executed on April 29, 2020 at Cascade County, Montana.


                                   /s/ Gary Wiens
                                  Gary Wiens


                                                        Declaration of Gary Wiens
                                                                           Page 3
     Case 4:19-cv-00044-BMM Document 135-2 Filed 04/29/20 Page 4 of 4



                    CERTIFICATE OF SERVICE

     I hereby certify that on this date, an accurate copy of the foregoing

document was served electronically through the Court’s CM/ECF

system on registered counsel.

Dated:   April 29, 2020           /s/ Jeremiah Langston
                                    JEREMIAH LANGSTON
                                    Assistant Attorney General

                                   Counsel for Defendant-Intervenor




                                                        Declaration of Gary Wiens
                                                                           Page 4
